Citation Nr: 0031045	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a compensable evaluation for hypertension 
for the period from May 26, 1995, through October 31, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had active duty for 
training from January 23, 1986, to May 29, 1986, and later 
served on active duty from January 1991 to May 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1995, by the Huntington, Regional Office (RO), which 
granted service connection for hypertension and assigned a 
noncompensable evaluation, effective May 26, 1995; that same 
rating decision also denied service connection for a panic 
disorder and a skin disorder.  The notice of disagreement as 
to those determinations was received in February 1996.  The 
statement of the case was issued in March 1996.  The 
substantive appeal was received in May 1996.  The veteran and 
his wife appeared and offered testimony at a hearing before a 
Hearing Officer at the RO in July 1996.  A transcript of the 
hearing is of record.  Additional medical records were 
received in August, September, and October 1996.  A 
supplemental statement of the case (SSOC) was issued in 
October 1996.  The appeal was received at the Board in 
February 1998.  

In June 1998, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in July 1998.  VA compensation examinations were 
conducted in September 1998 and December 1998, with an 
addendum issued in May 1999.  An SSOC was issued in June 
2000.  

With respect to the issue of hypertension, the Board 
reiterates that the RO granted service connection in the 
above-cited October 1995 decision.  However, in a letter of 
June 2000, the RO advised the veteran that it was proposing 
to sever service connection for hypertension.  The veteran 
was advised that severance would be effected unless 
additional evidence was received within 60 days.  The veteran 
did not timely respond or furnish any new evidence to 
indicate that the proposed severance should not become final.  
By rating decision dated in August 2000, the RO severed 
service connection for hypertension, effective from November 
1, 2000.  The RO properly and timely notified the veteran of 
that determination; and the claims file contains no 
indication of an appeal by the veteran.  Therefore, the 
issues listed on the first page of this decision are the only 
issues that have been fully developed for appellate 
consideration.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in November 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  A psychiatric disorder was initially manifested and 
diagnosed more than one year after the veteran's separation 
from service, and has not been shown to be related to 
service.  

3.  Service medical records contain no evidence of 
complaints, treatment, or diagnosis of a skin abnormality, 
and any currently diagnosed skin disorder is not shown to be 
causally or etiologically related to military service.  

4.  During the period from May 26, 1995, to November 1, 2000, 
the veteran's service-connected hypertension was primarily 
manifested by a history of diastolic blood pressure of 
predominantly 100 or more, and he required medication for 
control of his hypertension; however, the record fails to 
show that he had diastolic pressure of predominantly 110 or 
more with definite symptoms, or systolic pressure of 
predominantly 200 or more.  

CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by the veteran's active military service, nor may 
a psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____(2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  

2.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ___(2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

3.  The criteria for a compensable evaluation of 10 percent 
for hypertension from May 26, 1995, to November 1, 2000, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101 (effective prior to 
Jan. 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7101; 62 
Fed. Reg. 65,207-224 (Dec. 11, 1997) (effective on and after 
Jan. 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The records indicate that, after having served on active duty 
for training several years earlier, the veteran entered 
active duty on January 3, 1991.  The records further indicate 
that, on that same date, the veteran was seen at a private 
hospital with complaints of upset stomach, diarrhea, and 
vomiting.  His blood pressure reading at that time was 
170/118.  The pertinent diagnoses were gastroenteritis and 
hypertension.

On the occasion of the veteran's separation examination in 
March 1991, a blood pressure reading was 138/108; a repeat 
blood pressure reading was 152/98.  The pertinent diagnosis 
was mild hypertension.  During a demobilization examination 
in April 1991, his blood pressure reading was 110/90.  The 
service medical records are negative for any complaints or 
findings of a skin disorder or psychiatric disorder.  

The veteran was afforded a VA compensation examination in 
June 1995, at which time he complained of shaking of the 
whole body since his return from the Persian Gulf, 
accompanied by tensing of the muscles.  The veteran reported 
tightness in his chest, which caused difficulty breathing.  
He also reported feeling weak and almost like passing out.  
He stated that he experienced cold sweats followed by bad 
headaches, lasting from one to 15 minutes.  He noted that he 
had a rash at the mid upper sternum and perineum; he was 
currently using medicated cream.  The veteran also reported 
suffering from hypertension since 1991, but said he was not 
taking any medication at the time of the examination.  

Upon clinical evaluation, it was noted that there was no 
active lesion noted on the skin.  The veteran had headaches 
and dizziness, but no syncope.  Blood pressure readings 
before exercise were 148/98 sitting, 146/100 recumbent, and 
148/96 standing; the readings after exercise were 192/90 
sitting, and 178/80 two minutes after exercising.  He had 
occasional shortness of breath on lying down, especially at 
night; he denied wheezing, cough, chest pain, and 
palpitations, but he noted chest tightness leading to 
difficulty in breathing.  He had frequent heartburn after 
eating "hot stuff" like pepper.  The pertinent diagnosis 
was hypertension.  Following a neurological evaluation, the 
examiner's diagnosis indicated intermittent voluntary jerking 
of the extremities and body, specific cause not apparent at 
that time; "consider" possible seizure disorder; "rule 
out" anxiety reaction.  Following an evaluation of the skin, 
the examiner stated that he felt sure that the veteran had 
trouble with candidal intertrigo.  

The veteran was also afforded a psychiatric examination in 
June 1995, at which time he complained of experiencing 
flashbacks, difficulty breathing, and being jumpy; he stated 
that he occasionally became violent.  The veteran indicated 
that he had headaches, weakness, and rashes that would break 
out when he was under stress.  He veteran reported episodes 
of shaking.  On examination, he talked clearly, audibly, and 
rationally.  His speech was clear but lacked spontaneity.  
There was a tendency to complain; he complained of fear, 
panic, and a sense of impending doom and hyperventilation.  
Abstract thinking was poor; he was of limited intelligence, 
possibly the dull-normal range of intelligence clinically.  
No clinical evidence of organicity was noted.  No evidence of 
psychosis or thought disorder was elicited.  No signs or 
symptoms of schizophrenia were elicited.  No active suicidal 
or homicidal ideation was entertained.  Insight and judgment 
into his problems seemed to be fair.  The pertinent diagnosis 
was panic anxiety disorder.  

At his personal hearing in July 1996, the veteran indicated 
that he had begun experiencing panic and anxiety attacks 
after his discharge from military service; he described 
episodes of stiffness, shakiness, difficulty breathing, and 
his eyes rolling to the back of his head.  The veteran also 
indicated that, following those attacks, he often broke into 
a sweat, developed headaches, and became fatigued.  He 
asserted that he had not experienced those problems prior to 
active military service in the Persian Gulf.  He testified 
that he had a skin rash, primarily in the groin area.  The 
veteran also testified that his blood pressure tended to 
elevate for no apparent reason; he noted that his mother 
regularly took his blood pressure readings, which were always 
over 100.  The veteran further noted that he had been placed 
on medication to help control his hypertension and keep his 
blood pressure levels from fluctuating up and down.  

Received in August 1996 were VA medical records dated from 
April 1993 to February 1996, which show clinical evaluation 
and treatment for several disabilities, including 
hypertension.  The veteran underwent a Persian Gulf War 
examination in September 1993, at which time he reported a 
two-year history of shakiness and shortness; he indicated 
that he was treated for hypertension and frequent bowel 
movements.  He indicated that his hypertension had been 
treated with medication and was well-controlled.  On 
examination, blood pressure reading was 130/76.  The records 
indicate that the veteran was seen at an emergency room in 
February 1996, complaining of elevation of his blood 
pressure; he noted that his blood pressure was 148/108 at 
home.  The veteran also complained of nosebleeds and 
intermittent chest pain; he stated that he had been on 
Tenormin, but the doctor who prescribed the medication had 
died.  On examination, his blood pressure reading was 148/96; 
he was noted to have headaches.  The diagnostic impression 
was hypertension; it was noted that the veteran needed to be 
on medication.  The veteran was next seen at a clinic in May 
1996, at which time he reported that his blood pressure was 
high.  On examination, his blood pressure reading was 148/98; 
the impression was hypertension.  

Also received in August 1996 were private treatment reports 
dated from January 1991 to April 1996, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including rashes, anxiety disorder and 
hypertension.  He was seen in an emergency room in December 
1991, complaining of a rash all over his body which had 
started that morning and was itching; it was noted that he 
had a history of hypertension, for which he was currently 
taking Tenormin.  On examination, his blood pressure reading 
was 142/100.  He was noted to have urticaria rash on his 
face, chest, back and arm.  The pertinent diagnosis was 
urticaria.

The above records show that the veteran was next seen in an 
emergency room in June 1992, for complaints of substernal 
chest pain; he also had a history of hypertension, and had 
been treated for the past year.  Blood pressure in the left 
arm was 142/86 and 146/86 in the right arm.  A cardiolite 
stress test report, dated in July 1992, indicated that the 
veteran had had chest pain and history of hypertension, and 
was on 50 mg. of Tenormin once a day; it was noted that 
resting blood pressure was 144/99, and blood pressure 
immediately post exercise was 176/93.  The impression was 
appropriate blood pressure response to exercise.  During a 
clinical visit in August 1992, the blood pressure reading was 
reported to be 134/100.  During a clinical visit in June 
1993, the veteran complained of shortness of breath, and a 
feeling as if he had cotton in his chest; he stated that he 
became shaky and broke out in sweat.  His blood pressure 
reading was 132/92.  The pertinent diagnosis was anxiety.  
The record reflects blood pressure readings of 155/94 in July 
1994, 157/90 in February 1995, 151/92 in September 1995, 
148/79 in February 1996, and 146/88 in April 1996.  

The evidence of record further indicates that the veteran was 
accorded another Persian Gulf War examination in May 1995, at 
which time he reported suffering shortness of breath and 
stiffness in his back and hands; he also reported problems 
with headaches and breaking out in sweats.  He indicated that 
he had developed a rash in the groin area in 1991.  On 
clinical evaluation, the blood pressure reading was 152/96.  
The pertinent diagnoses were fungal infection in the groin 
area and hypertension.  The veteran was seen at a VA clinic 
in August 1996 for evaluation of hypertension, diarrhea, and 
degenerative joint disease.  On examination, blood pressure 
reading was 160/107.

Received in September 1997 were VA treatment reports dated 
from August 1996 to April 1997, showing ongoing clinical 
evaluation and treatment for several disabilities, including 
hypertension.  When seen in October 1996, the veteran's blood 
pressure reading was 132/88.  The veteran was next seen in 
March 1997, at which time he complained of having 
palpitations off and on, a feeling of pressure in his chest, 
and weakness; he noted that he had not taken any blood 
pressure medication in a month, but he felt very good and his 
blood pressure was very controlled.  On examination, the 
blood pressure reading was 138/68.  The impression was 
hypertension.  

Received in July 1998 were private treatment reports dated 
from June 1992 to November 1997, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including a skin disorder and hypertension.  
Most of those treatment reports were previously reported and 
discussed above.  Blood pressure readings were reported to be 
130/90 in September 1996, 138/96 in November 1996, and 165/87 
in April 1997.  During a clinic visit in July 1997, the 
veteran complained of a rash on his right arm for the past 
three days.  On examination, the initial blood pressure 
reading was 172/106; a repeated blood pressure reading was 
150/110.  The veteran had papules and a vesicular rash on his 
right forearm, and a few lesions on his left forearm.  The 
pertinent diagnoses were dermatitis and hypertension.  The 
veteran was next seen in December 1997 for gastrointestinal 
complaints; a blood pressure reading was noted to be 162/103.  
The pertinent diagnoses were gastroenteritis and elevated 
blood pressure.  

The veteran was afforded a VA compensation examination in 
September 1998, at which time he complained of depression, 
anxiety, difficulty breathing, cold sweats, and headaches.  
The veteran indicated that he had been receiving treatment 
since February 1998 for symptoms that included blackouts, 
losing his temper, hitting the wall, knocking down his wife, 
irritability, and "flying off the handle."  It was noted 
that he was currently in outpatient treatment for 
panic/anxiety disorder.  Following his mental status 
evaluation, the examiner reported a diagnosis of 
panic/anxiety disorder.

Another psychiatric examination was conducted in December 
1998, at which time the veteran reiterated similar complaints 
as reported in September 1998; he indicated that he began 
having panic attacks since July 1991 which had persisted.  
The veteran indicated that he was having breathing problems; 
he felt suffocated, with a bulging sensation and coughing 
feeling in his chest.  The veteran reported that he had been 
evaluated intensively for seizures, heart problems, etc., but 
nothing was found; he stated that he was told he had a panic 
disorder.  Upon clinical evaluation, the veteran was 
described as cooperative.  He talked clearly, audibly, and 
rationally.  No definite clinical evidence of organicity was 
noted.  He appeared to be in the dull-normal range of 
intelligence clinically.  He was guarded and suspicious; 
however, no auditory or visual hallucinations were elicited.  
No first rank symptoms of schizophrenia were elicited.  
Insight and judgment into his problems seemed to be fair.  
The pertinent diagnosis was panic/anxiety disorder, explosive 
type, especially under stress; history of neurodermatitis, 
rash under stress; and history of hypertension.  

Of record is an addendum to the above examinations, dated in 
May 1999, wherein the examiner noted that the records 
indicate that the veteran was seen in a private hospital 
emergency room on June 12, 1992, for chest pain, rapid 
heartbeat, headache, and difficulty breathing.  The examiner 
explained that those symptoms were very similar to the 
symptoms that were seen in panic/anxiety disorder, with 
palpitations, smothering feelings, and hyperventilation.  The 
examiner stated that, other than the veteran's claim as to 
when this disorder happened, based upon objective evidence, 
it appeared that the panic disorder had existed since June 
1992, and the examiner would therefore place the time of the 
origin of the disorder at around that time.  

II.  Legal analysis -- Service connection

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence that establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served 
ninety (90) days or more of active military service, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Since the veteran's DD Form 214 indicates that he served in 
the Southwest Asia theater of operations from January to 
April 1991, we will briefly mention that there are specific 
statutory and regulatory provisions pertaining to claims for 
disability benefits by veterans of the Persian Gulf War.  See 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.317 (2000).  However, those provisions are relevant where a 
veteran is claiming disability arising from undiagnosed 
illness.  Here, the veteran's claims for service connection 
are based upon diagnosed disorders; hence, the special 
Persian Gulf War rules do not apply.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).  

In this case, the RO clearly addressed the veteran's present 
claims on the merits.  The Board, upon independent appellate 
review, agrees that the evidentiary record contains 
sufficient evidence to meet the standard of a well-grounded 
claim.  Furthermore, we observe that the United States 
Congress has recently passed, and the President has signed 
into law, legislation repealing the requirement that a claim 
be well grounded.  Several bills were involved in that 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and 
examination of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

In rendering its decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  


A.  Service connection for a psychiatric disorder

The veteran is seeking service connection for a psychiatric 
disorder.  Again, we acknowledge that the service medical 
records are completely silent with respect to a chronic 
psychiatric disorder.  When the veteran was examined in March 
1991, in preparation for his eventual separation from active 
service, no diagnosis of a psychiatric disorder was made, nor 
were clinical findings indicative of psychiatric abnormality 
reported.  We also note that the first postservice evidence 
of a psychiatric disorder was dated in June 1992, well beyond 
one year after the veteran's discharge from the military.

While the veteran has testified that his anxiety disorder 
developed as a result of his military experiences, the 
medical evidence of record does not support his contentions.  
Rather, following recent VA examinations in September and 
December 1998, a VA examiner stated that it appeared the 
veteran's panic/anxiety disorder had existed since June 1992, 
and he would characterize that date as the time of origin of 
the disorder.  Significantly, the examiner did not at that 
time relate the veteran's symptoms to his period of military 
service.  Under these circumstances, service connection for a 
psychiatric disability is not warranted.  Application of the 
benefit-of-the-doubt doctrine has been considered with 
respect to this claim, but the Board finds that there is no 
approximate balance of negative and positive evidence such as 
to warrant its application.  

B.  Service connection for a skin disorder

The law pertinent to establishing service connection for a 
disability has been set forth above.  In this regard, the 
Board notes that postservice medical evidence shows that, in 
December 1991, the veteran exhibited a skin disorder, 
diagnosed as a urticarial rash.  However, a review of the 
veteran's service medical records, including records compiled 
during his active service and during his period of inactive 
duty, shows that they are devoid of any complaints of, 
treatment for, or diagnoses of any skin problems.  The report 
of his separation medical examination, dated in March 1991, 
shows that his skin was clinically evaluated as normal.  This 
report does not indicate that any skin problems, or history 
thereof, were identified.  In addition, the report of medical 
history prepared by the veteran at that time shows that he 
specifically indicated that he did not have, nor had he ever 
had, "[s]kin diseases."  


The Board notes that the veteran has testified that his 
current skin problems began immediately after his discharge 
from active service in the Persian Gulf region, and the Board 
understands that the veteran believes that he has skin 
problems causally related to military service.  However, the 
veteran lacks the medical expertise to enter an opinion 
regarding the origin of his skin complaints or its time of 
onset, claimed by the veteran to have been during service.  
See Espiritu v. Derwinski, supra.  Therefore, the only 
evidence linking the veteran's current skin disorder with 
military service is his own contentions.  Accordingly, the 
Board finds that a preponderance of the evidence is against a 
finding of service connection for the veteran's skin 
disorder.  

III.  Legal analysis -- Increased rating for hypertension

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, at 38 C.F.R. Part 4 (2000).  
See Massey v. Brown, 7 Vet.App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  It is essential that each 
disability be viewed in relation to its history, and that 
medical examinations are accurately and fully described 
emphasizing limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Medical evaluation reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is or primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

As noted above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  Moreover, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be applied if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  

In an October 1995 rating decision, the veteran was granted 
service connection for hypertension, and a noncompensable 
evaluation was assigned, effective May 26, 1995.  That rating 
remained in effect until service connection for hypertension 
was severed, effective November 1, 2000.  The grant of 
service connection was based on the veteran's service medical 
records, which revealed several elevated blood pressure 
readings, as well as a June 1995 VA examination report, which 
contained a diagnosis of hypertension, with a blood pressure 
reading of 148/98.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1997), including the rating criteria for evaluating 
cardiovascular diseases.  This amendment to the Schedule 
became effective January 12, 1998.  See 62 Fed. Reg. 65,207-
224 (Dec. 11, 1997).  The modified rating schedule slightly 
altered the rating criteria for hypertension under Diagnostic 
Code (DC) 7101.  See 62 Fed. Reg. 65,222.  It was noted that 
careful and repeated measurements of blood pressure readings 
are required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65,215.  

When a law or regulation changes after a claim has been filed 
but before the administrative and/or appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1991).  However, none of the revisions in this 
instance makes a material change in the cited sections of the 
regulations or Rating Schedule.  Consequently, it is 
determined that the veteran is not prejudiced by the Board's 
consideration of this aspect of the rating, notwithstanding 
the recent revisions.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a compensable rating (10 
percent) was warranted for hypertension where the diastolic 
pressure was predominantly 100 or more.  38 C.F.R. § 4.104, 
DC 7101 (1997).  The Rating Schedule noted that, when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id., at Note 2.

Under the amended rating criteria for cardiovascular 
disorders, in effect on and after January 12, 1998, a 10 
percent rating is warranted for hypertension where the 
diastolic pressure is predominantly 100 or more, or where the 
systolic pressure is predominantly 160 or more; 10 percent is 
also the minimum evaluation for an individual with a history 
of diastolic pressure of predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, DC 7101 (2000).  

The Board finds that, regardless of which criteria are 
applied, the evidentiary record is clear in showing that the 
veteran has required continuous medication for control of his 
hypertension, and that, while it is debatable whether his 
diastolic blood pressure is predominantly 100 or more, the 
evidentiary record as a whole shows a history of diastolic 
blood pressure predominantly 100 or more.  Upon review of the 
medical evidence of record, covering the period from May 26, 
1995, through October 31, 2000, the Board observes that the 
last VA examination in 1998 reported that the veteran was on 
medication for hypertension, and most of the recent medical 
records show blood pressure readings in which diastolic 
pressure readings have mostly been 100 or more.

Thus, giving the veteran the benefit of the doubt, the Board 
finds there is a past history of diastolic blood pressure 
predominantly 100 or more and the need for continuous 
medication to bring blood pressure below this level.  
Accordingly, it is the determination of the Board that the 
record supports assignment of a 10 percent rating for the 
veteran's hypertension, effective the date of the grant of 
service connection, i.e., May 26, 1995, through October 1, 
2000.  The evidence clearly shows that the veteran's 
hypertension does not meet either the old or new criteria for 
an even higher rating of 20 percent, and thus a rating 
greater than 10 percent is not in order.  

In light of the medical evidence noted above, the Board finds 
that the veteran's hypertension more closely approximates the 
schedular criteria for a 10 percent evaluation under 38 
C.F.R. § 4.104, DC 7101, throughout the period during which 
service connection for hypertension was in effect.  See 38 
C.F.R. § 4.7.  The veteran has had several diastolic blood 
pressure readings of at least 100, as well as a few systolic 
readings over 160.  In short, resolving all reasonable doubt 
in the veteran's favor, see 38 C.F.R. § 4.3, the Board finds 
that the evidence supports a 10 percent evaluation for 
hypertension.  However, as noted above, it is readily clear 
that the record does not show diastolic pressure 
predominantly 110 or more with definite symptoms, or systolic 
pressure predominantly 200 or more during the period in 
question.  


ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a skin disorder is denied.  

An increased evaluation of 10 percent is granted for 
hypertension, for the period from May 26, 1995, through 
October 31, 2000, subject to the controlling regulations 
applicable to the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 18 -


- 1 -


